Citation Nr: 1143937	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-11 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease, claimed as secondary to service-connected bilateral post-operative callosities and plantar warts of the feet.

2.  Entitlement to service connection for a bilateral knee disability, to include osteoarthritis, claimed as secondary to service-connected bilateral post-operative callosities and plantar warts of the feet.


REPRESENTATION

Veteran represented by:	John E. Talbott, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision that, in pertinent part, denied service connection for a low back disability, for a right knee disability, and for a left knee disability, each claimed as secondary to the service-connected post-operative residuals of callosities and plantar warts of each foot.  The Veteran timely appealed.

Each of these claims for service connection had previously been denied by the RO in a July 2005 rating decision.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In July 2009, the Board determined that new and material evidence sufficient to reopen the Veteran's claims had been received, and remanded the reopened claims for additional development.

The RO again denied the claims in a May 2010 supplemental statement of the case (SSOC).  In June 2010, the Veteran's attorney submitted additional evidence.  In May 2011, the Veteran specifically declined to waive initial consideration of the additional evidence by the RO.

In June 2011, the Board remanded the Veteran's claims for consideration of the additional evidence by the RO and for re-adjudication.

The appeal is REMANDED to the RO.  VA will notify the Veteran and his attorney when further action is required.



REMAND

In October 2011, the Veteran's attorney submitted evidence directly to the Board in support of the Veteran's appeal for service connection.  There is no indication from the Veteran's attorney that the Veteran was waiving consideration of the evidence in the first instance by the Agency of Original Jurisdiction (AOJ).  Furthermore, as noted above, in May 2011 the Veteran declined to waive initial consideration of newly submitted evidence by the AOJ.  Under the provisions of 38 C.F.R. § 20.1304, evidence received at the Board must be returned to the AOJ for initial consideration, unless the Veteran waives his right to have the evidence initially considered by the AOJ.  38 C.F.R. § 20.1304 (2011).  

Accordingly, the case is REMANDED for the following actions:

1.  After completing any additional development deemed appropriate, the RO should readjudicate the claims on appeal.  The re-adjudication should include consideration of the evidence submitted directly to the Board in October 2011, and any evidence received since the claims were last adjudicated.    

2.  If the benefits sought are not fully granted, the RO must furnish an SSOC before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his attorney until they are notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



